Name: 95/86/EC: Commission Decision of 21 March 1995 amending Decision 92/175/EEC as regards the list of Animo units in Sweden
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  information and information processing;  agricultural activity;  Europe
 Date Published: 1995-03-28

 Avis juridique important|31995D008695/86/EC: Commission Decision of 21 March 1995 amending Decision 92/175/EEC as regards the list of Animo units in Sweden Official Journal L 068 , 28/03/1995 P. 0030 - 0032COMMISSION DECISION of 21 March 1995 amending Decision 92/175/EEC as regards the list of Animo units in Sweden (95/86/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision 92/175/EEC of 21 February 1992 establishing the list and identity of the units in the computerized network Animo (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 1 (4) thereof,Whereas the Swedish authorities have submitted a list of Animo units on their territory;Whereas, in the light of this information, Decision 92/175/EEC should be amended by adding the list and identity of the Animo units in Sweden to the Annex thereto,HAS ADOPTED THIS DECISION:Article 1 The Annex to this Decision is hereby added to the Annex to Decision 92/175/EEC.Article 2 This Decision is addressed to the Member States.Done at Brussels, 21 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 80, 25. 3. 1992, p. 1.ANNEX Sverige >TABLE>>TABLE>>TABLE>